Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20, 07/23/20, 02/10/20, 01/24/20, 09/20/19 and 02/24/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

2.) Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of operating an image sensor comprising an array of photosites, the method comprising: 
applying a reset signal, in phase with the readout signal, to a second group of photosites defined by a reset pointer; 
incrementing the readout pointer at a first scan rate; and 
incrementing the reset pointer at a second scan rate; 
wherein the first scan rate is different from the second scan rate.”

Dependent Claims 2-10 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 11, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image sensor comprising: 
a controller configured to: 
apply a reset signal associated with a reset pointer, in phase with the readout signal, to a second group of photosites of the photosite array; 
increment the readout pointer at a first scan rate; and 
increment the reset pointer at a second scan rate different from the first scan rate.”

Dependent Claims 12-16 are also allowed due to their dependence on allowed independent claim 11. 

Regarding independent Claim 17, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A method of transitioning between readout modes of an image sensor comprising an array of photosites, the method comprising: 
defining a reset pointer and a second scan rate associated with a second readout mode; 
applying, based on the reset pointer, a reset signal to a second group of photosites of the array of photosites; 
incrementing the readout pointer at the first scan rate; and 
incrementing the reset pointer at the second scan rate; wherein 
the first scan rate is different from the second scan rate; and 
the reset signal is applied in phase with the readout signal.”

Dependent Claims 18-20 are also allowed due to their dependence on allowed independent claim 17. 

The following are the closest prior-art of record:

Gleason et al. (US Pub No.: 2016/0057347A1) disclose a sequence of digital images that are produced using an imaging sensor circuit, wherein each of the digital images was a result of light capture by the imaging sensor circuit during a respective pixel integration phase followed by analog to digital conversion during a respective readout phase. A camera actuator is driven while producing the sequence of images, wherein during a part of every respective readout phase for the sequence of digital images the actuator is driven using a linear drive circuit, and wherein during a part of every respective pixel integration phase the actuator is driven using a switch mode drive circuit. Other embodiments are also described and claimed. 

Wang et al. (US Pub No.: 2017/0111600A1) disclose a method and device for capturing a mixed structured-light image and regular image using an integrated image sensor are disclosed, where the structured-light image is captured using a shorter frame period than the regular image. In order to achieve a shorter frame period for the structured-light image, the structured-light image may correspond to an image captured with reduced dynamic range, reduced spatial resolution, or a combination of them. The capturing process comprises applying reset signals to a pixel array to reset rows of pixels of the pixel array, reading-out analog signals from the rows of pixels of the pixel array and converting the analog signals from the rows of pixels of the pixel array into digital outputs for the image using one or more analog-to-digital converters. 



However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697